25 F.3d 1115
306 U.S.App.D.C. 409
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donald Gene HENTHORN, Appellant,v.Kathleen HAWK, Director, Bureau of Prisons.
No. 93-5284.
United States Court of Appeals, District of Columbia Circuit.
May 27, 1994.

1
APPEAL DISMISSED.

ORDER

2
Upon consideration of the court's order to show cause filed May 13, 1994, the response thereto and the reply, it is


3
ORDERED that the order to show cause be discharged.  It is


4
FURTHER ORDERED that appellant's request to withdraw his appeal be granted and this appeal be hereby dismissed.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.